Citation Nr: 1230338	
Decision Date: 09/05/12    Archive Date: 09/10/12

DOCKET NO.  09-26 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

Entitlement to service connection for monoclonal gammopathy of undetermined significance (MGUS), claimed as multiple myeloma, to include as due to toxic herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1966 to January 1969.

This matter is on appeal from a March 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran was scheduled to testify at a hearing before the Board in December 2011, but failed to appear, and has not shown good cause as to why another opportunity to testify should be provided.  An earlier statement from the Veteran indicated that he was not physically able to travel.

In April 2012, the Board requested a medical opinion from the Veterans Health Administration (VHA) in accordance with 38 C.F.R. § 20.901(a) (2011).  The requested opinion has been provided and associated with the Veteran's VA claims folder. The VHA opinion has also been provided to the Veteran, and he afforded 60 days to provide additional argument or evidence.  He responded in August 2012 that he had no additional evidence to submit.  


FINDINGS OF FACT

1.  The Veteran served on active duty in the Republic of Vietnam and is presumed to have been exposed to herbicide agents such as Agent Orange.

2.  A diagnosis of multiple myeloma is not currently shown.

3.  MGUS is a laboratory finding without symptoms, and is not a disorder for which service connection may be granted.  





CONCLUSION OF LAW

The criteria for entitlement to service connection for MGUS, claimed as multiple myeloma, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in October 2007 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  This letter also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  The Veteran also submitted private treatment records as well as some service personnel records relating to his toxic herbicide exposure.  Neither the Veteran nor his representative have identified any outstanding evidence that has not otherwise been obtained.  

Next, the Veteran underwent a VA examination in February 2008, and where an opinion was provided regarding the relationship between MGUS and multiple myeloma.  In order to obtain additional information, the Board acquired an opinion from a VHA medical expert under the provisions of 38 U.S.C.A. § 7109(a) and 38 C.F.R. § 20.901(a) in May 2012.  

The Board finds that the VA examiner's opinion and VHA opinion obtained in this case are more than adequate, as both are predicated on a full understanding of the Veteran's medical history contained in the claims file.  The opinions cite to specific evidence in the record and provide a thorough explanation of the medical principles involved.  Moreover, after the VHA specialist's opinion was acquired, the Veteran and his representative were both provided with a copy of this opinion.  While the representative provided additional argument in July 2012, the Veteran stated in August 2012 that he had no additional evidence to submit.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining adequate VA opinions with respect to the issue on appeal has been met.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Moreover, under 38 C.F.R. § 3.303(b), the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

The Veteran has claimed entitlement to service connection for multiple myeloma as due to exposure to Agent Orange while serving in the Republic of Vietnam.  VA regulations state that a veteran who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, 2,4-Dichlorophenoxyacetic acid or 2,4,5-Trichlorophenoxyacetic acid, and may be presumed to have been exposed during such service to any other chemical compound in an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).

Service connection has been warranted for a veteran who has been exposed to an herbicide agent during active military service (subject to the requirements of 38 C.F.R. § 3.307(a)) for various diseases to include multiple myeloma.  Service connection is warranted even if these disorders were not shown during active duty. 38 C.F.R. § 3.309(e).

As an initial matter, the Veteran's DD-214 and medical records establish that he served in the Republic of Vietnam.  He served one year overseas and is in receipt of the Vietnam Service Medal and Vietnam Campaign Medal, and his service treatment records indicate that he received a series of rabies vaccinations from a health clinic located in the Republic of Vietnam.  Therefore, it is clear that he served in the Republic of Vietnam, and is presumed to have been exposed to Agent Orange while on active duty.  Accordingly, he is entitled to the presumption that a diagnosis of any of the above listed diseases would have been incurred while in service, including multiple myeloma.  

Nevertheless, the evidence does not indicate that the Veteran carry a diagnosis of multiple myeloma.  It is true that W.E.G., MD, provided a statement in January 2007 that diagnosed the Veteran as having multiple myeloma.  In this regard, the Veteran says that he first saw a private physician in September 2006 with complaints of aching, pain and fatigue, and was ultimately diagnosed as multiple myeloma three months later.  However, this initial diagnosis has been subsequently disputed by a separate private specialist.  S.P.D., MD, provided a statement in January 2007 that there was no evidence of multiple myeloma based on a bone marrow aspiration and biopsy.  This physician instead concluded that the Veteran's disorder could be best characterized as an IgA kappa monoclonal gammopathy of undetermined significance (MGUS).   

The evidence also includes an October 2007 statement by a nephrologist indicating a diagnosis of multiple myeloma.  The report contains no evidence to support this finding.  Notably, there is no reference to the above cited bone marrow biopsy that Dr. S.P.D. indicated was negative for multiple myeloma.  

In order to resolve this apparent disagreement, the Veteran underwent a VA examination in February 2008, where a blood serum analysis indicated the presence of a "small abnormal monoclonal band" but no other abnormal readings.  After a review of Veteran's medical history, including the results from the previous bone marrow biopsy, the examiner concluded that there was "no convincing evidence of multiple myeloma" by X-ray or serum protein electrophoresis.   

Thereafter, in order to address the complexity of the medical questions involved, the Veteran's file was forwarded to a VHA physician with specialized training in hematology and oncology in April 2012.  There, the specialist noted that MGUS is the result of clonal proliferation of plasma cells which secrete a monoclonal immunoglobin product.  Generally, the specialist continued, this proliferation of plasma cells is "indolent" and of "no clinical significance."  It is true that the specialist conceded that MGUS is sometimes a precursor to multiple myeloma, involving additional oncogenic mutations in the plasma cells.  However, the fact that disorder may sometimes lead to multiple myeloma is not, by itself, sufficient to warrant service connection.  

The Board further notes that Dr. W.E.G. more recently submitted a statement in May 2008, where he appears to have conceded that the Veteran has MGUS rather than multiple myeloma.  This diminishes the probative value of his original diagnosis in January 2007.  Therefore, when weighing the opinions and observations provided by the private physicians, the VA examiner, and VHA specialist, the Board concludes that the Veteran does not have, nor has ever had, multiple myeloma.  The correct diagnosis has always been MGUS.  Accordingly, there is no basis for service connection for multiple myeloma, based on Agent Orange or otherwise. 

The presence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328, 1333 (1997).  Here, as discussed, the preponderance of the evidence weighs against the finding that the Veteran has a diagnosis of multiple myeloma.  Should the unfortunate occasion arise where the Veteran is diagnosed as having multiple myeloma, as opposed to being at risk for multiple myeloma, such would alter the entire landscape of his claim.  He is free to resubmit a claim at that time.

Next, although multiple myeloma has not been shown, the Board has also considered whether MGUS is itself a disorder, and whether it related to Agent Orange exposure or to any other aspect of his active duty service.  This question was also submitted the VHA specialist, who responded in May 2012 that MGUS is an asymptomatic laboratory finding resulting from the clonal proliferation of plasma cells which secrete a monoclonal immunoglobin product.  

The specialist continued that this proliferation of plasma cells is "indolent," "of no clinical significance," and that there was "no associated disability."  In fact, he continued, MGUS are fairly prevalent in the population, particularly in older members.  Although the Veteran had complained of joint pain and stiffness in February and September 2002, and complained of weakness and fatigue in February 2008, the specialist believed that these symptoms were more likely related to his diagnosed osteoarthritis.  

The Board places high probative value on the VHA specialist's opinion on this matter.  In addition to the unique qualifications this physician has in the areas of hematology and oncology, his opinion was based on a thorough understanding of the Veteran's medical history and cites to specific information in the record.  Indeed, the Veteran has not provided any clinical evidence to rebut the VHA specialist's statements.  

Given the VHA specialist's comments, the Board concludes that MGUS is an abnormal laboratory finding rather than a disorder with objective symptomatology resulting in industrial impairment.  Therefore, it is not a disability for VA purposes, and the question of whether it is related to toxic herbicide exposure or active duty service is not reached.  See 38 C.F.R. §§ 4.1, 4.10 (2011); 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses such as hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities, and are not appropriate entities for the rating schedule).  

In making the above determinations, the Board has also considered the statements made by the Veteran relating his MGUS to his active service and, more specifically, to his exposure to Agent Orange.  The Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of his MGUS.  See Jandreau, 492 F.3d at 1377, n.4 ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"). He equally lacks the competence to diagnose himself as having multiple myeloma versus MGUS.  Because multiple myeloma and MGUS is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the Veteran's MGUS and purported multiple myeloma are found to lack competency. 

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  Accordingly, the appeal is denied.


ORDER

Service connection for MGUS, claimed as multiple myeloma, to include as due to toxic herbicide exposure, is denied  

	

____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


